Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.           A request for continued examination under 37 CFR 1.114, including the fee 

set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since 

this application is eligible for continued examination under 37 CFR 1.114, and the 

fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous 

Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's 

submission filed on 02/29/2022 has been entered.



Claim Rejections - 35 USC § 112
2.        The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

         The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

             The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

 
3.           Claims 1-13 and 15-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claim 1, the disclosure does not disclose, 
“a second axis parallel to the first axis.” It should be noted that the specification discloses that the second axis (37a) is “substantially” parallel to the first axis (11a). The specification does not disclose that the second axis is parallel (which includes being 100% parallel) to the first axis. 

               Regarding claims 3 and 13, the disclosure does not disclose, “a third axis parallel to the first axis and the second axis and offset from …the second axis.” 
The specification disclose that the third axis is “substantially” parallel to the second axis and the first axis. However, the specification does not disclose that the third axis (42a) is parallel (which includes being 100% parallel) to the first axis (11a) and the second axis (37a). 
             In addition, the specification does not explicitly disclose the third axis (42a) is offset from the first axis (11a). However, this could be seen in the drawings. The specification does not disclose that the third axis (42a) is offset from the second axis (37a). Drawings also do not clearly show that the third axis (42a) id offset from the second axis (37a). 

4.         Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
             Regarding claim 13, the claimed subject matter is the same as the claimed subject matter of claim 3. Therefore, claim 13 which depends from claim 3 fails to further limit the claimed subject matter of claim 3. 

Claim Rejections - 35 USC § 102
5.       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
  A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


6.          Claims 1-3 and 11-13, as best understood, are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Fegley et al. (1,806,528), hereinafter Fegley. Regarding claim 1, as best understood, Fegley teaches a power saw tool, comprising: at least one cutting depth setting unit  (38, 39, 46a) configured to set a cutting depth by movement of a tool receptacle 9 about a first axis 4; and at least one locking unit (40, 41) configured to block (at a specific height along the bar 38) and/or deactivate the cutting depth setting unit in at least one operating state, the locking unit (40, 41) mounted so as to be at least partially movable on the cutting depth setting unit (38, 39, 46a; Fig. 2) and movable with the cutting depth setting unit (38, 39, 46a) about a second axis 39 parallel to the first axis and offset from the first axis 4. It should be noted that the locking unit (40, 41) and the cutting depth setting unit (38, 39, 46a), in a blocked position, are capable of sliding to the right or left (perpendicular). It should be noted that the locking unit (40, 41), as it is secured or clamped to the bar 38, pivots with the bar 38 about the pivot axis 39. Fegley teaches that the bar which includes the clamped locking unit (40, 41) pivots within the projection 42. Fegley discloses, “a spring plunger 44 which tends to push the bar 38 outwards so as to make the engagement of the projection with the bar positive.” See page 2, lines 14-17 in Fegley. In this case, the locking unit (40, 41), which is clamped to the bar 38, is also pushed by the spring plunger 44 and pivots with the bar 38 about the second axis 38. See Figs. 1-9 in Fegley.
                Regarding claim 2, Fegley teaches everything noted above including that the locking unit (40, 41) has at least one activating element 41 and the cutting depth setting unit (38, 39, 46a) has at least one cutting depth setting element 38, and wherein the activating element 41 is mounted on the cutting depth element 38 so as to be movable on the cutting depth setting element 38. See Fig. 2 in Fegley. 
                Regarding claim 3, as best understood, Fegley teaches everything noted above including that the activating element 41 is mounted so as to be pivotable on the cutting depth setting element 38 about the third axis (defined by the axis of rotation of the clamp screw 41) parallel to the first axis 4 (Figs. 2 and 6) and second axis 39 and offset from the first axis and the second axis. 
                Regarding claim 11, Fegley teaches everything noted above including that the power saw tool is configured as a hand-held circular saw.  
               Regarding claim 12, Fegley teaches everything noted above including that the activating element 41 is mounted so as to be movable in the cutting depth setting element 38.  
                Regarding claim 13, as best understood, Fegley teaches everything noted above including that the activating element 41 is mounted so as to be pivotable on the cutting depth setting element 38 about the third axis (defined by the axis of rotation of the clamp screw 41) parallel to the first axis 4 (Figs. 2 and 6) and second axis 39 and offset from the first axis and the second axis. 

7.          Claims 1-7, 9, 11-13, 15 and 17, as best understood, are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Sinzig et al. (2015/0158198 A1), hereinafter Sinzig. Regarding claim 1, as best understood, Sinzig teaches a power saw tool 12, comprising: at least one cutting depth setting unit (18, 20) configured to set a cutting depth by movement of a receptacle tool (defined by the arbor of the saw blade 42) about a first axis 50; and at least one locking unit (66, 70, 72) configured to block and/or deactivate the cutting depth setting unit (18, 20) in at least one operating state, the locking unit (66, 70, 72)  mounted so as to be at least partially movable on the cutting depth setting unit (Fig. 2) and movable with the cutting depth setting unit (18, 20) about a second axis 36 parallel to the first axis and offset from the first axis 50. It should be noted that the locking element 66 control the engagement of the teeth 20 of the depth setting unit 18 with the latching path 24 (paragraph 0034). The stop region 64 of the receptacle 35 engages the locking element 66 and pushes the locking element 66 and consequently the teeth 20 of the depth setting unit (18, 20) into engagement with the latching path 24. the See Figs. 1-5 in Sinzig. 
                Regarding claim 2, Sinzig teaches everything noted above including that the locking unit (66, 70, 72) has at least one activating element 66 and the cutting depth setting unit (18, 20) as at least one cutting depth setting element 18, and wherein the activating element 66 is mounted on the cutting depth element 18 so as to be movable on the cutting depth setting element 18. See Fig. 2 in Sinzig. 
                Regarding claim 3, Sinzig teaches everything noted above including that the activating element 66 is mounted so as to be pivotable (about the pivot axis 70) on the cutting depth setting element 18 about the third axis 70 parallel to the first axis 50 (Figs. 1-2) and second axis 36 and offset from the first axis and the second axis. 

                Regarding claim 4, Sinzig teaches everything noted above including that at least one housing unit (38, 46) that at least partially encloses the locking unit (66, 70, 72) 16 and the cutting depth setting unit (18, 20), wherein the activating element 66 conjointly with the cutting depth setting element 18 is mounted so as to be pivotable on the housing unit (38, 46).   
               Regarding claim 5, Sinzig teaches everything noted above including at least one operating unit (shown as a switch on the handle 38; Fig. 3) configured to control a machine function, wherein the activating element 66 and the cutting depth setting element 18 are disposed in a region of proximity (or near) of at least one operating element and the operating unit. See Fig. 3 in Sinzig.
                Regarding claim 6, Sinzig teaches everything noted above including that the cutting depth setting unit (18, 20) comprises at least one cutting depth setting element 18, and the locking unit comprises at least one activating element 66, wherein the cutting depth setting element 18 delimits at least one recess (defined by the recess that partially houses the activating element 66; Fig. 2), and wherein the activating element 66 is at least partially disposed within the recess.  
                Regarding claim 7, Sinzig teaches everything noted above including that the locking unit is configured to unlock the cutting depth setting unit (18, 20) and has at least one unlocking direction that is at least substantially directed counter to an operating direction of the cutting depth setting unit.  
                Regarding claim 9, Sinzig teaches everything noted above including at least one housing unit 46, the locking unit and the cutting depth setting unit at least partially disposed on a side of the housing unit that faces away from an operating element 42 and a machining region.  
                Regarding claim 11, Sinzig teaches everything noted above including that the power saw tool is configured as a hand-held circular saw.  
               Regarding claim 12, Sinzig teaches everything noted above including that the activating element 66 is mounted so as to be movable in the cutting depth setting element 18.  
                Regarding claim 13, Sinzig teaches everything noted above including that the activating element is mounted so as to be pivotable in the cutting depth setting element.  
                Regarding claim 15, Sinzig teaches everything noted above including that the operating unit is configured to control the machine function of a motor.  
                Regarding claim 17, Sinzig teaches everything noted above including that the locking unit (66, 70, 72) and the cutting depth setting unit (18, 20) are at least partially disposed on a handle element (36, 46) of the housing unit that faces away from the operating element and the machining region.  

8.          Claims 1-2, 5-12 and 15-18, as best understood, are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Schulz (DE 4023101 A1), provided with the IDS submitted on 06/11/2020. Regarding claim 1, as best understood, Schulz teaches a power saw tool (Fig. 1) comprising: at least one cutting depth setting unit (30-35) configured to set a cutting depth by movement of a receptacle tool (defined by the arbor of the saw blade) about a first axis 3; and at least one locking unit (13- 14, 26-29) configured to block and/or deactivate the cutting depth setting unit in at least one operating state, the locking unit (13-14, 26-29) mounted so as to be at least partially movable on the cutting depth setting unit (30-35) and movable with the cutting depth setting unit (30-35) about a second axis 11 parallel to the first axis and offset from the first axis 3. See Figs. 1-5 in Schulz. 
                Regarding claim 2, Schulz teaches everything noted above including that the locking unit (13-14, 26-29) has at least one activating element 26 and the cutting depth setting unit (31-35) has at least one cutting depth setting element 30, and wherein the activating element 26 is mounted on the depth element 30 so as to be movable on the cutting depth setting element 30. See Figs. 3-4 in Schulz.  
                Regarding claim 5, Schulz teaches everything noted above including at least one operating unit 7 configured to control a machine function, wherein the activating element 26 and the cutting depth setting element 30 are disposed in a region of proximity (or near) of at least one operating element (defined as the motor in the motor housing 2) and the operating unit. See Figs. 1-3 in Schulz. 
                Regarding claim 6, Schulz teaches everything noted above including that the cutting depth setting unit comprises at least one cutting depth setting element 30, and the locking unit comprises at least one activating element 26, wherein the cutting depth setting element 30 delimits at least one recess (defined by the recess between the wings 31’, 31”), and wherein the activating element 26 is at least partially disposed within the recess.  
                Regarding claim 7, Schulz teaches everything noted above including that the locking unit is configured to unlock the cutting depth setting unit and has at least one unlocking direction that is at least substantially directed counter to an operating direction of the cutting depth setting unit.  
                Regarding claim 8, Schulz teaches everything noted above including that the locking unit has at least one activating element 26 and at least one restoring element 33 that by way of a restoring force is configured to hold the activating element 26 in a locked position, and wherein the restoring element is at least partially supported by way of a cutting depth setting element 30 of the cutting depth setting unit (30-35). See Fig. 3 in Schulz.   
                Regarding claim 9, Schulz teaches everything noted above including at least one housing unit 4, the locking unit and the cutting depth setting unit at least partially disposed on a side of the housing unit that faces away from an operating element (defined as the motor in the motor housing 2) and a machining region.  
                Regarding claim 10, Schulz teaches everything noted above including at the locking unit (13-14, 26-29) comprises at least one electronics unit (7, 9) that in an activation by a user is configured to one or more of release and activate the cutting depth setting unit.  
                Regarding claim 11, Schulz teaches everything noted above including that the power saw tool is configured as a hand-held circular saw.  
               Regarding claim 12, Schulz teaches everything noted above including that the activating element 26 is mounted so as to be movable in the cutting depth setting element 30.  
                Regarding claim 15, Schulz teaches everything noted above including that the operating unit (7, 9) is configured to control the machine function of a motor.  
                Regarding claim 16, Schulz teaches everything noted above including that the restoring element 33 is directly supported by way of the cutting depth setting element 30. 
                Regarding claim 17, Schulz teaches everything noted above including that the locking unit (13-14, 26-29) and the cutting depth setting unit (30-35) are at least partially disposed on a handle element 6 of the housing unit that faces away from the operating element and the machining region. 
               Regarding claim 18, Schulz teaches everything noted above including that the one or more of the release and the activation of the cutting depth setting unit by the electronic unit is by way of one or more of an electric signal and an electronic signal.  

Response to Arguments
9.           Applicant’s arguments that Fegley does not teach that the locking unit does not move with the depth setting unit about the second axis 39 is not persuasive. As stated above, the locking unit (40, 41), as it is secured or clamped to the bar 38, pivots with the bar 38 about the pivot axis 39. Fegley teaches that the bar which includes the clamped locking unit (40, 41) pivots within the projection 42. Fegley discloses, “a spring plunger 44 which tends to push the bar 38 outwards so as to make the engagement of the projection with the bar positive.” See page 2, lines 14-17 in Fegley. In this case, the locking unit (40, 41), which is clamped to the bar 38, is also pushed by the spring plunger 44 and pivots with the bar 38 about the second axis 38. See Figs. 1-9 in Fegley. Applicant’s argument that the locking unit (40, 41) is secured to the projection 42 is not persuasive. First, as stated above, the locking unit moves with the bar 38 with respect to the projector 42. Therefore, the locking unit (40, 41) is not secured to the projection 42, If the locking unit (40, 41) is secured to the projection 42, the bar would not pivot or moves with respect to the projection 42. However, as stated above, the bar moves by the spring plunger 44 with respect to the projection 42. Second, there is not disclosure in Fegley that teaches or suggests the projector 42 is secured to the locking unit (40, 41). Third, the locking unit (40, 41) is secured to the bar 38 and one way or other clearly pivots with the bar 38 about the second pivot axis 39.    
            Due to a new set of rejections based on different readings of Sinzig’s and Schulz’s disclosure, applicant’s arguments with regards to the pervious rejection of claims over Sinzig and Schulz are mute.  

Conclusion
10.         The prior art made of record and not relied upon is considered pertinent to 
 applicant’s disclosure. 
 Albery (4,353,165), Bermes et al. (2015/000014) and Sinzig et al. (2016/0151930) 
 teach a power saw tool.
 It should be noted that Albery (4,353,165) also teaches all claimed subject matter 
 set forth in claim 1.  

11.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHASSEM ALIE whose telephone number is (571) 272-4501.  The examiner can normally be reached on 8:30.
            Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 


/GHASSEM ALIE/Primary Examiner, Art Unit 3724 

August 16, 2022